Exhibit 10.6

SECOND AMENDMENT TO CREDIT AGREEMENT

SECOND AMENDMENT TO CREDIT AGREEMENT (this “Second Amendment”), dated as of
July 19, 2006, among WYETH, a Delaware corporation (the “Company”), various
lenders from time to time party to the Credit Agreement referred to below (the
“Lenders”), and JPMORGAN CHASE BANK, N.A. (f/k/a JPMORGAN CHASE BANK), as
Administrative Agent (in such capacity, the “Administrative Agent”). Unless
otherwise indicated, all capitalized terms used herein and not otherwise defined
shall have the respective meanings provided such terms in the Credit Agreement
referred to below.

W I T N E S S E T H :

WHEREAS, the Company, the Lenders, J.P. Morgan Securities Inc. and Citigroup
Global Markets Inc., as Co-Lead Arrangers and Joint Book Managers, Citibank
North America, Inc., as Syndication Agent, The Bank of Nova Scotia, Commerzbank
AG, New York and Grand Cayman Branches, and UBS AG, Cayman Islands Branch, as
Co-Documentation Agents, and the Administrative Agent are parties to a Credit
Agreement, dated as of February 11, 2004 (as amended, modified and/or
supplemented to, but not including, the date hereof, the “Credit Agreement”);
and

WHEREAS, subject to the terms and conditions of this Second Amendment, the
parties hereto wish to amend the Credit Agreement as herein provided;

NOW, THEREFORE, it is agreed:

 

I. Amendments to Credit Agreement.

1. The definition of “Applicable Margin” appearing in subsection 1.1 of the
Credit Agreement is hereby amended by (i) deleting the text “0.100%” appearing
in the proviso within such definition and inserting the text “0.050%” in lieu
thereof, (ii) deleting the table appearing in said definition and inserting the
following table in lieu thereof:

 

“Rating Period

   Eurodollar
Rate
Margin  

Category A Period

   0.125 %

Category B Period

   0.140 %

Category C Period

   0.180 %

Category D Period

   0.270 %

Category E Period

   0.350 %

Category F Period

   0.425 %”

and (iii) adding the following new sentence at the end of said definition:



--------------------------------------------------------------------------------

“It is understood and agreed that the Applicable Margin (as defined in this
Agreement prior to the Second Amendment Effective Date) shall apply for periods
prior to the Second Amendment Effective Date and the Applicable Margin (as
defined in this Agreement on the Second Amendment Effective Date) shall apply
for periods on and after the Second Amendment Effective Date.”.

2. Subsection 1.1 of the Credit Agreement is hereby further amended by deleting
the definition of “Facility Fee Percentage” appearing in said subsection in its
entirety and inserting the following new definitions in appropriate alphabetical
order:

“Facility Fee Percentage”: a percentage equal to at any time (i) during a
Category A Period, 0.050%, (ii) during a Category B Period, 0.060%, (iii) during
a Category C Period, 0.070%, (iv) during a Category D Period, 0.080%, (v) during
a Category E Period, 0.100% and (vi) during a Category F Period, 0.125%. It is
understood and agreed that the Facility Fee Percentage (as defined in this
Agreement prior to the Second Amendment Effective Date) shall apply for periods
prior to the Second Amendment Effective Date and the Facility Fee Percentage (as
defined in this Agreement on the Second Amendment Effective Date) shall apply
for periods on and after the Second Amendment Effective Date.

“Second Amendment Effective Date”: as defined in the Second Amendment to Credit
Agreement, dated as of July 19, 2006.

 

II. Miscellaneous Provisions.

1. In order to induce the Lenders to enter into this Second Amendment, the
Company hereby represents and warrants that (i) no Default or Event of Default
exists as of the Second Amendment Effective Date (as defined below), both before
and after giving effect to this Second Amendment and (ii) all of the
representations and warranties contained in the Credit Agreement are true and
correct in all material respects on the Second Amendment Effective Date, both
before and after giving effect to this Second Amendment, with the same effect as
though such representations and warranties had been made on and as of the Second
Amendment Effective Date (it being understood that any representation or
warranty made as of a specific date shall be true and correct in all material
respects as of such specific date).

2. This Second Amendment is limited as specified and shall not constitute a
modification, acceptance or waiver of any other provision of the Credit
Agreement.

3. This Second Amendment may be executed in any number of counterparts and by
the different parties hereto on separate counterparts, each of which
counterparts when executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A complete set of
counterparts shall be lodged with the Company and the Administrative Agent.

4. THIS SECOND AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF
NEW YORK.

 

-2-



--------------------------------------------------------------------------------

5. This Second Amendment shall become effective on the date (the “Second
Amendment Effective Date”) when the Company and each of the Lenders shall have
signed a counterpart hereof (whether the same or different counterparts) and
shall have delivered (including by way of facsimile transmission) the same to
White & Case LLP, 1155 Avenue of the Americas, New York, NY 10036 Attention: May
Yip (facsimile number 212-354-8113). The Administrative Agent will provide
notice of the Second Amendment Effective Date to the Lenders promptly upon the
occurrence thereof.

6. From and after the Second Amendment Effective Date, all references in the
Credit Agreement shall be deemed to be references to the Credit Agreement as
modified hereby.

*            *            *

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Amendment as of the date first above
written.

 

WYETH

By:  

/s/ Kenneth J. Martin

 

Title: Chief Financial Officer and Vice Chairman

 

JPMORGAN CHASE BANK, N.A.,

    Individually and as Administrative Agent

By:  

/s/ Thomas T. Hou

 

Title: Vice President

 

CITIBANK NORTH AMERICA, INC.,

    Individually and as Syndication Agent

By:  

/s/ William E. Clark

 

Title: Vice President and Managing Director

 

THE BANK OF NOVA SCOTIA,

    Individually and as Co-Documentation Agent

By:

 

/s/ Dana Maloney

 

Title: Managing Director



--------------------------------------------------------------------------------

COMMERZBANK AG, NEW YORK AND     GRAND CAYMAN BRANCHES,

    Individually and as Co-Documentation Agent

By:  

/s/ Robert S. Taylor, Jr.

 

Title: Senior Vice President

 

By:  

/s/ Barbara Peters

 

Title: Assistant Treasurer

 

UBS AG, CAYMAN ISLANDS BRANCH,

    Individually and as Co-Documentation Agent

By:  

/s/ Richard L. Tavrow

 

Title: Director

 

 

By:  

/s/ Irja R. Otsa

 

Title: Associate Director

 

ABN AMRO BANK N.V.

By:  

/s/ Alex Blodi

 

Title: Managing Director

By:  

/s/ Nick Zorin

 

Title: Associate

SANPAOLO IMI S.P.A., By:  

/s/ Renato Carducci

 

Title: General Manager

By:  

/s/ Luca Sacchi

 

Title: Vice President



--------------------------------------------------------------------------------

U.S. BANK N.A., By:  

/s/ Michael P. Dickman

 

Title: Vice President

 

WACHOVIA BANK, N.A.

By:  

/s/ Jeanette A. Griffin

 

Title: Director

 

THE NORTHERN TRUST COMPANY

By:  

/s/ John Konstantos

 

Title: Vice President

 

BANCA NAZIONALE DEL LAVORO, SpA, NEW YORK BRANCH

By:  

/s/ Donna La Spina

 

Title: Relationship Manager

 

By:  

/s/ Francesco Di Mario

 

Title: Senior Manager

 

THE BANK OF NEW YORK

By:  

/s/ John M. Lokay, Jr.

 

Title: Vice President

 

MELLON BANK, N.A.

By:  

/s/ William M. Feathers

 

Title: Vice President

 

BANCO POPULAR DE PUERTO RICO, NEW YORK BRANCH

By:  

/s/ Hector J. Gonzalez

 

Title: Vice President